Citation Nr: 0835614	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  04-28 409A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to payment of compensation for residuals of 
dental surgery under the provisions of 38 U.S.C.A. § 1151 
(West 2002).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty 
including from December 1954 to March 1972.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision, dated in August 2002, of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, TN.  

In September 2008, the veteran appeared at a hearing before 
the undersigned Veterans Law Judge.  A transcript of the 
hearing is in the record. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he has residuals of dental surgery 
performed by VA in April 2001.  He argues that the dental 
surgery was performed by an intern and during the surgery a 
tendon or ligament was pulled by mistake.  Most recently in 
September 2008, the veteran testified that his residuals 
include biting his cheeks and lips, problems moving his jaws 
and pronouncing words.  

The evidence shows that in April 2001, the veteran underwent 
enucleation and peripheral ostectomy of the right mandible 
and extraction of tooth #31.  His preoperative and 
postoperative diagnoses were right mandibular odontogenic 
keratocyst.  The report was signed by a surgical resident and 
consigned by a doctor of dental medicine.  

VA progress notes shows that in August 2001 and September 
2001, the veteran had facial pain, primarily muscular in 
nature, with some joint tenderness, possible internal 
derangement, possibly aggravated by surgery to remove 
odontogenic keratosis.  On VA examination in January 2004 and 
in an addendum in June 2004, the diagnoses included crepitus 
in the right temporomandibular joint indicative of internal 
temporomandibular joint inflammation, dysfunction, which will 
likely be a chronic problem.  The examiner concluded that 
there is no indication the veteran had additional disability 
due to carelessness, negligence of fault due to the dental 
surgery, even though temporomandibular joint disability is a 
known risk factor of oral surgery at least in the short term 
following the surgery.  

A private body scan in April 2006, shows that the lower right 
jaw and forehead above the left eye require clinical 
correlation.  The examiner commented that generally a severed 
nerve will leave a cold emission beyond the site where the 
nerve was cut, which is not the case in the veteran's 
situation.  

In general, benefits under 38 U.S.C. § 1151 are payable when 
a veteran experiences additional disability as the result of 
hospital care, medical or surgical treatment, or examination 
furnished by VA if the disability was caused by (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing hospital care or (B) an event which is not 
reasonably foreseeable. 

Thus under the circumstances of this case, a VA examination 
is necessary to determine the current residuals the veteran 
has as a result of his dental surgery in April 2001, and 
whether it is at least as likely as not (a 50% or higher 
degree of probability) that the residuals are the result of 
surgical treatment furnished by the VA.  



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  The veteran should be schedule for an 
appropriate VA examination.  After 
reviewing the claims folder and examining 
the veteran, the examiner should address 
the following: 

(a) The residuals, if any, the 
veteran has residuals of dental 
surgery performed in April 2001; 

(b) Whether the proximate cause of 
any residuals of the April 2001 
dental surgery were due to 
carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the 
part of VA in furnishing the 
hospital care or medical or surgical 
treatment; 

(c) Did VA fail to exercise the 
degree of care that would be 
expected of a reasonable health care 
provider; and 

(d) Was the proximate cause of any 
residuals of dental surgery in April 
2001 an event not reasonably 
foreseeable?  A rationale should be 
provided for all conclusions 
rendered.  
    
2.  After completion of the above and any 
other development deemed necessary, the RO 
should review the expanded record and 
determine if the benefit sought can be 
granted.  Unless the benefit sought is 
granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



